Case 1:21-cv-05059-AMD-RER Document 1 Filed 09/10/21 Page 1 of 15 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

 Joel Steinmetz, individually and on behalf of
 all others similarly situated,                      C.A. No: 1:21-cv-5059
                               Plaintiff,
                                                     CLASS ACTION COMPLAINT

                                                     DEMAND FOR JURY TRIAL




        -v.-
 Allied Interstate LLC,
 LVNV Funding LLC,

                               Defendant(s).

                                            COMPLAINT

       Plaintiff Joel Steinmetz (hereinafter “Plaintiff”) brings this Class Action Complaint by and

through his attorneys, Stein Saks PLLC, against Defendant Allied Interstate LLC (hereinafter

“Defendant Allied”) and Defendant LVNV Funding LLC (hereinafter “Defendant LVNV”)

individually and on behalf of a class of all others similarly situated, pursuant to Rule 23 of the

Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel, except

for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   marital instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

                                                 1
Case 1:21-cv-05059-AMD-RER Document 1 Filed 09/10/21 Page 2 of 15 PageID #: 2




   concluded that “existing laws…[we]re inadequate to protect consumers,” and that “the effective

   collection of debts” does not require “misrepresentation or other abusive debt collection

   practices.” 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to “insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged.” 15 U.S.C. § 1692(e).

   After determining that the existing consumer protection laws were inadequate Id. § 1692(b),

   Congress gave consumers a private cause of action against debt collectors who fail to comply

   with the Act Id. § 1692k.

                                   JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

   15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

   action pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where is where the Plaintiff resides, as well as a substantial part of the events or omissions giving

   rise to the claim occurred and where Plaintiff resides.

                                      NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of New York consumers under

   § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

   Collections Practices Act (“FDCPA”).

      6.      Plaintiff is seeking damages and declaratory relief.




                                                  2
Case 1:21-cv-05059-AMD-RER Document 1 Filed 09/10/21 Page 3 of 15 PageID #: 3




                                                   PARTIES

      7.      Plaintiff is a resident of the State of New York, County of Kings.

      8.      Defendant Allied is a “debt collector” as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and as used in the FDCPA, with an address for service of process at CT Corporation

   System, 28 Liberty St, New York, NY 10005.

      9.      Upon information and belief, Defendant Allied is a company that uses the mail,

   telephone, and facsimile and regularly engages in business, the principal purpose of which is to

   attempt to collect debts.

      10.     Defendant LVNV is a “debt collector” as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and as used in the FDCPA, with an address for service of process at Corporation

   Service Company, 80 State Street, Albany, New York, 12207.

      11.     Upon information and belief, Defendant LVNV is a company that uses the mail,

   telephone, and facsimile and regularly engages in business, the principal purpose of which is to

   attempt to collect debts.

                                       CLASS ALLEGATIONS

      12.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      13.     The Class consists of:

              a. all individuals with addresses in the State of New York;

              b. to whom Defendant Allied sent an initial collection letter;

              c. on behalf of Defendant LVNV;

              d. then subsequently sent a second collection letter within the 30-period following

                  the initial collection letter;



                                                    3
Case 1:21-cv-05059-AMD-RER Document 1 Filed 09/10/21 Page 4 of 15 PageID #: 4




               e. including a “g-notice” paragraph in both collection letters;

               f. which initial collection letter was sent on or after a date one (1) year prior to the

                  filing of this action and on or before a date twenty-one (2l) days after the filing

                  of this action.

      14.      The identities of all class members are readily ascertainable from the records of

   Defendants and those companies and entities on whose behalf they attempt to collect and/or

   have purchased debts.

      15.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

   partners, managers, directors and employees of the Defendants and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

      16.      There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class members. The principal issue

   is whether the Defendant’s written communications to consumers, in the forms attached as

   Exhibit A and Exhibit B, violate 15 U.S.C. § 1692e and § 1692g et seq.

      17.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

   facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

   Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

   handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

   nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

      18.      This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:



                                                  4
Case 1:21-cv-05059-AMD-RER Document 1 Filed 09/10/21 Page 5 of 15 PageID #: 5




            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

            b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominance over any

               questions or issues involving only individual class members. The principal issue

               is whether the Defendant’s written communications to consumers, in the forms

               attached as Exhibit A and Exhibit B violate 15 U.S.C. § 1692e and § 1692g et

               seq.

            c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants' common uniform course of conduct complained of herein.

            d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

            e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single



                                              5
Case 1:21-cv-05059-AMD-RER Document 1 Filed 09/10/21 Page 6 of 15 PageID #: 6




                  forum efficiently and without unnecessary duplication of effort and expense that

                  individual actions would engender.

      19.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff

   Class predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.

      20.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).


                                      FACTUAL ALLEGATIONS

      21.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

      22.     Upon information and belief, on or around June 2, 2021, Defendant Allied began

   collection from the Plaintiff.

      23.     Defendant Allied was collecting for an obligation that was allegedly incurred to

   Synchrony Bank with an account ending in 5215.

      24.     The alleged debt arose out of an Amazon account associated with consumer goods.

      25.     The alleged obligation is a “debt” as defined by 15 U.S.C.§ 1692a (5).

      26.     Synchrony Bank later sold the defaulted debt with an account ending in 5215 to the

   current creditor, Defendant LVNV.

      27.     Upon information and belief, Defendant LVNV contracted Defendant Allied to

   collect the alleged debt.


                                                 6
Case 1:21-cv-05059-AMD-RER Document 1 Filed 09/10/21 Page 7 of 15 PageID #: 7




          28.   Defendant LVNV collects and attempts to collect debts incurred or alleged to have

   been incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.

          29.   Therefore, Defendant LVNV is a “debt collector” as defined by 15 U.S.C.§ 1692a

   (6).

          30.   Defendant Allied collects and attempts to collect debts incurred or alleged to have

   been incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.

          31.   Therefore, Defendant Allied is a “debt collector” as defined by 15 U.S.C.§ 1692a

   (6).

          32.   Defendant LVNV has policies and procedures in place that govern Defendant

   Allied’s debt collection practices, specifically with regard to collecting the subject debt, thereby

   evidencing Defendant LVNV’s control over Defendant Allied’s collection practices.

          33.   By virtue of the relationship between the two Defendants, Defendant LVNV

   exercised control over Defendant Allied while the latter was engaged in collecting the subject

   debt on behalf of the former.

          34.   Therefore, Defendant LVNV should be held vicariously liable for any and all

   violations committed by Defendant Allied.

                          Violation – June 2, 2021 Letter & June 10, 2021 Letter

          35.   On or about June 2, 2021 Defendant Allied sent Plaintiff an initial collection notice

   regarding the alleged debt owed (“Letter 1”). A true and accurate copy of this letter from

   Defendant is attached as Exhibit A.

          36.   Letter 1 states the current account balance is $669.45.



                                                  7
Case 1:21-cv-05059-AMD-RER Document 1 Filed 09/10/21 Page 8 of 15 PageID #: 8




      37.    Letter 1 goes on to state the G-Notice language required for an initial collection letter.

      38.    Specifically, Letter 1 states:

      “Unless you notify us within 30 days after receiving this letter that you dispute the validity

      of this debt or any portion thereof, we will assume that this debt is valid. If you notify us in

      writing within 30 days after receiving this letter that you dispute the validity of this debt, or

      any portion thereof, we will obtain and mail to you verification of the debt or a copy of a

      judgment. If you request of us in writing within 30 days after receiving this letter, we will

      provide you with the name and address of the original creditor, if different from the current

      creditor.”

      39.    On or about June 10, 2021, Defendant sent Plaintiff a second collection letter

   regarding the alleged debt owed (“Letter 2”). A true and accurate copy of this letter from

   Defendant is attached as Exhibit B.

      40.    Letter 2 was sent within thirty days of Letter 1 and does not reference Letter 1

   whatsoever.

      41.    Letter 2 contained a statement of the notices required only in an initial

   communication by 15 U.S.C. § 1692g(a).

      42.    Specifically, Letter 2 states:

      “Unless you notify us within 30 days after receiving this letter that you dispute the validity

      of this debt or any portion thereof, we will assume that this debt is valid. If you notify us in

      writing within 30 days after receiving this letter that you dispute the validity of this debt, or

      any portion thereof, we will obtain and mail to you verification of the debt or a copy of a

      judgment. If you request of us in writing within 30 days after receiving this letter, we will




                                                 8
Case 1:21-cv-05059-AMD-RER Document 1 Filed 09/10/21 Page 9 of 15 PageID #: 9




      provide you with the name and address of the original creditor, if different from the current

      creditor.”

      43.     The FDCPA provides consumers with the right and ability to dispute debts to debt

   collectors within 30 days of receiving an initial dunning letter.

      44.     If the consumer disputes the debt subsequent to the 30-day permissive period, the

   debt collector is not required to send the consumer verification.

      45.     By stating that the consumer has a subsequent 30-day period in which to dispute the

   debt, which is not accurate pursuant to 15 U.S.C. § 1692g(a), Letter 2 is misleading and unfairly

   confused the Plaintiff consumer as to his rights.

      46.     Furthermore, consumers are waiving their ability to dispute a debt by relying on a

   false subsequent validation notice received within the original dunning letter's 30 day period, as

   the second dunning letter falsely suggests to consumers that they have additional time to dispute

   a debt.

      47.     Alternatively, by giving Plaintiff another opportunity to dispute the debt in Letter 2,

   Defendant rendered the 1692g(a) statement in Letter 1 false, in that it stated that the Defendant

   “will assume that this debt is valid” if Plaintiff did not “notify [Defendant] in writing within 30

   days” that Plaintiff disputes the validity of the debt.

      48.     The identical representations made in the second dunning letter sent on June 10, 2021

   are confusing to consumers as they misrepresent consumer rights under the FDCPA to dispute

   a debt.

      49.     The Plaintiff consumer received two initial notices for the same debt within a 30-day

   period, which was confusing or would be confusing to a consumer, leaving recipients of such

   letters unsure of how many days remain to dispute the debt.



                                                   9
Case 1:21-cv-05059-AMD-RER Document 1 Filed 09/10/21 Page 10 of 15 PageID #: 10




        50.     Plaintiff had to spend time and money investigating these notices and their

    consequences.

        51.     Any collection activities and communication conducted by debt collectors during the

    30-day period may not overshadow or be inconsistent with the disclosure of the consumer's right

    to dispute the debt, pursuant to 15 U.S. Code § 1692g(b).

        52.     The least sophisticated consumer is likely not aware that he has a statutory right to

    dispute the debt within 30 days of the first notice, and that doing so will require the debt collector

    to cease collections activities while the verification is pending. When he receives the initial

    notice, he simply understands that if he wants to dispute the debt he has to do so within 30 days.

    When he receives the second notice, using identical language as the first to announce what is

    apparently a new validation period, he may reasonably assume that he has 30 days from that

    date to dispute the debt.

        53.     Thus, a consumer who receives a second notice may reasonably wait until after the

    initial 30-day period to dispute the claim. In doing so, he unknowingly forfeits the statutory right

    to dispute the debt and trigger the ceasing of collection activities required by the statute.

        54.     The second notice could well steer a consumer to put off disputing the debt until after

    the window in which Defendant is statutorily required to cease collection activities and validate

    the debt. Thus, the confusion is material.

        55.     Congress is empowered to pass laws and is well-positioned to create laws that will

    better society at large.

        56.     As it relates to this case, Congress identified a concrete and particularized harm with

    a close common-law analogue to the traditional tort of fraud.




                                                   10
Case 1:21-cv-05059-AMD-RER Document 1 Filed 09/10/21 Page 11 of 15 PageID #: 11




       57.      Now, consumers have a right to receive proper notice of their right to dispute the

    validity of a debt. When a debt collector fails to effectively inform the consumer of their right

    to dispute the validity of the debt, in violation of statutory law, the debt collector has harmed the

    consumer.

       58.      As a result of Defendant’s deceptive, misleading, unfair, and false debt collection

    practices, Plaintiff has been damaged.

                                              COUNT I

              VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                               15 U.S.C. §1692e et seq.

       59.      Plaintiff repeats the allegations contained in the above paragraphs as if set forth

    herein.

       60.      Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       61.      Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

    misleading representation or means in connection with the collection of any debt.

       62.      Defendants violated §1692e:

                a. As each of the two letters described above have statements that are open to more

                   than one reasonable interpretation, at least one of which is inaccurate;

                b. By making a false and misleading representations in violation of §1692e (10).

       63.      By reason thereof, Defendants are liable to Plaintiff for judgment in that Defendants’

    conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

    and attorneys’ fees.




                                                   11
Case 1:21-cv-05059-AMD-RER Document 1 Filed 09/10/21 Page 12 of 15 PageID #: 12




                                               COUNT II

          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692g et seq.

       64.     Plaintiff repeats the allegations contained in the above paragraphs as if set forth

    herein.

       65.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       66.     Pursuant to 15 USC §1692g(a):

                 Within five days after the initial communication with a consumer in

                 connection with the collection of any debt, a debt collector shall, unless the

                 following information is contained in the initial communication or the

                 consumer has paid the debt, send the consumer a written notice containing –

                      1. The amount of the debt;

                      2. The name of the creditor to whom the debt is owed;

                      3. A statement that unless the consumer, within thirty days after

                          receipt of the notice, disputes the validity of the debt, or any

                          portion thereof, the debt will be assumed to be valid by the debt-

                          collector;

                      4. A statement that the consumer notifies the debt collector in

                          writing within the thirty-day period that the debt, or any portion

                          thereof, is disputed, the debt collector will obtain verification of

                          the debt or a copy of a judgment against the consumer and a copy

                          of such verification or judgment will be mailed to the consumer

                          by the debt collector; and

                                                12
Case 1:21-cv-05059-AMD-RER Document 1 Filed 09/10/21 Page 13 of 15 PageID #: 13




                       5. A statement that, upon the consumer’s written request within the

                           thirty-day period, the debt collector will provide the consumer

                           with the name and address of the original creditor, if different

                           from the current creditor.

       67.     Defendants violated Section 1692g(a) by providing two identical dunning letters

    within the original 30-period.

       68.     Pursuant to 15 USC §1692g(b):

                   If the consumer notifies the debt collector in writing within the thirty-day period

                   described in subsection (a) that the debt, or any portion thereof, is disputed, or

                   that the consumer requests the name and address of the original creditor, the debt

                   collector shall cease collection of the debt, or any disputed portion thereof, until

                   the debt collector obtains verification of the debt or a copy of a judgment, or the

                   name and address of the original creditor, and a copy of such verification or

                   judgment, or name and address of the original creditor, is mailed to the consumer

                   by the debt collector. Collection activities and communications that do not

                   otherwise violate this subchapter may continue during the 30-day period referred

                   to in subsection (a) unless the consumer has notified the debt collector in writing

                   that the debt, or any portion of the debt, is disputed or that the consumer requests

                   the name and address of the original creditor. Any collection activities and

                   communication during the 30-day period may not overshadow or be inconsistent

                   with the disclosure of the consumer’s right to dispute the debt or request the name

                   and address of the original creditor.




                                                 13
Case 1:21-cv-05059-AMD-RER Document 1 Filed 09/10/21 Page 14 of 15 PageID #: 14




        69.     Defendants violated Section 1692g(b) by engaging in collection activities and

    communication during the 30-day period that overshadowed and/or was inconsistent with the

    disclosure of the consumer’s right to dispute the debt.

        70.      By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

    conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

    and attorneys’ fees.


                                  DEMAND FOR TRIAL BY JURY


        71.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

    a trial by jury on all issues so triable.




                                                  14
Case 1:21-cv-05059-AMD-RER Document 1 Filed 09/10/21 Page 15 of 15 PageID #: 15




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Joel Steinmetz, individually and on behalf of all others similarly

 situated, demands judgment from Defendant Allied Interstate LLC and Defendant LVNV Funding

 LLC as follows:

       1.       Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

       2.       Awarding Plaintiff and the Class statutory damages;

       3.       Awarding Plaintiff and the Class actual damages;

       4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

       5.       Awarding pre-judgment interest and post-judgment interest; and

       6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.

       Dated: Hackensack, New Jersey
              September 10, 2021                             Respectfully Submitted,

                                                             /s/ Tamir Saland
                                                             By: Tamir Saland, Esq.
                                                             Stein Saks, PLLC
                                                             One University Plaza, Ste. 620
                                                             Hackensack, NJ 07601
                                                             (201) 282-6500
                                                             tsaland@steinsakslegal.com
                                                             Attorneys For Plaintiff




                                                 15
